DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–15 and 20–26 are pending in this application.
Claims 16–19 are canceled.
Claims 4–9, 11–15, 22, 23 and 26 are objected to.
Claims 1–3, 10, 20, 21, 24 and 25 are rejected.
Examiner’s Notes
The Applicant is advised that improperly marked amendments may result in a possible non-compliant amendment. For example, the markings to needed to show changes as required by MPEP § 714 (II)(C) does not appear to exist in certain portions of the limitations in claim 1 of the instant application:
the claim limitation “in response to an alarm situation over a shared network” and “devices of the” are not marked using strike-out markers as part of the portion of the amended limitation “a first non-transitory computer readable medium having computer instructions stored thereon for execution…” in claim 1.
The Examiner will assume that the Applicant intended to remove such limitations and will examine as such. See also, MPEP § 714 (II)(F).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,756,916 in view of Saigh et al. (2013/0183924) and Hobby et al. (2009/0041206).

Patent No. 10,756,916
Instant Application 14/783,950
A communications system which communicates information relevant to an emergency or alarm situation to one or more members in a group of users, comprising:
A distributed processing network system comprising:
a first computer system having a first processor, memory and storage for a database,
a computer having a processor, memory and storage for a database;

a first plurality of hand-held devices, each device (i) assigned to a person having an association with a first organization and (ii) selectively connectable for communication with the computer in a client server relationship;
a first non-transitory computer readable medium having first computer instructions stored thereon for execution on one or more of the hand-held devices to implement a method of providing information from a first device in the first plurality of first hand-held devices over a shared network to the first computer system, information descriptive of urgency or danger level in an emergency or other alarm situation where, utilizing services software running on the first computer system, the first processor 
alarm generating information in response to an alarm situation over a shared network, from a first of the devices of the first plurality of hand-held devices to the computer, the provided alarm generating information suitable to generate a response in the computer that alters data under the control of the computer to initiate an alarm state; and

a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm situation by altering data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization separate and distinct from the first group of persons which persons in the second group are selectively connectable for communication with the computer in a client server relationship for communication with one another via devices in the second plurality of devices and where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices: (i) that at least one in the first plurality of hand-held devices has caused the alarm state to occur; and (ii) an identification of the hand-held device or the person the hand-held device is assigned to; and (iii) location of the hand-held device.


(a) having memory and storage for a data base and connectable over a network to a third plurality of second hand-held devices, each of the second hand-held devices assigned to a person 

(b) selectively connectable for communication with each of the second hand-held devices in the second client-server relationship:

a method of communicating information descriptive of urgency or danger level, with the third computer instructions from over the network, to one or more devices in the third plurality of the second hand-held devices, each device in the third plurality of the second hand-held devices assigned to a person having an association with the second organization separate and distinct from the first organization.




As shown above, claim 1 of Patent No. 10,756,916, which was commonly owned with the instant application at the time of the filing, discloses claim 1 of the instant application. However, Patent No. 10,756,916 does not disclose the above underlined portions of the claims, comprising: “alarm generating information in response to an alarm situation over a shared network, from a first of the devices of the first plurality of the provided alarm generating information suitable to generate a response in the computer that alters data under the control of the computer to initiate an alarm state; and
a method of responding to the alarm situation by altering data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization separate and distinct from the first group of persons which persons in the second group are selectively connectable for communication with the computer in a client server relationship for communication with one another via devices in the second plurality of devices and where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices: (i) that at least one in the first plurality of hand-held devices has caused the alarm state to occur; and (ii) an identification of the hand-held device or the person the hand-held device is assigned to; and (iii) location of the hand-held device.”

Saigh et al. (2013/0183924) from the same field of endeavor teaches a first non-transitory computer readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices to implement a method of providing alarm generating information in response to an alarm situation over a shared network (Fig. 5 and 6; ¶¶65-67, individual mobile device has an interface to generate an alarm for sending to the various nodes as shown in Fig. 2; Fig. 2, shared network is shown),
from a first of the devices of the first plurality of hand-held devices to the computer (Fig. 2, 212),

a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm situation by altering data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices (Fig. 2; ¶¶40-44, alert/emergency information can be received from a mobile device 100 or devices 212 and such information would be stored within the memory of the residential/commercial security system 222 and/or the integrated emergency database 202)
to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization separate and distinct from the first group of persons (Fig. 2; ¶¶40-44, law enforcement services 206 can be notified of emergency information received in integrated emergency database 202; the integrated emergency database 202 can track individuals, police units, and members of a given class such as "corporate employees students, family members, etc." by categories)
(i) that at least one in the first plurality of hand-held devices has caused the alarm state to occur (Fig. 9; ¶76, for example, an alert message can be pushed to central server/database 910 via interface as shown in mobile device using step 908; the central 
(ii) an identification of the hand-held device or the person the hand-held device is assigned to (¶46, for example, alert verification using recognized biometric identifiers associated with the alert message sent from a particular mobile device is disclosed); and
(iii) location of the hand-held device (¶40, mobile device 100 can have its GPS information tracked).
However, Saigh does not explicitly teach which persons in the second group are selectively connectable for communication with the computer in a client server relationship for communication with one another via devices in the second plurality of devices and where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices:
Hobby from the same field of endeavor teaches which persons in the second group are selectively connectable for communication with the computer in a client server relationship for communication with one another via devices in the second plurality of devices (Figs. 6 and 16; ¶49, school can send to and from emergency responders particular messages as facilitated by the server 110 in system 100, for example) and
where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices (Fig. 6; ¶37, separation of devices between school communication devices 34, 46, 106 and emergency responders' communication devices 27 is shown):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Patent No. 10,756,916 using Saigh and .
Response to Arguments
Applicant’s arguments, see page 14, filed 9/1/2021, with respect to the rejection(s) of claim(s) 1–15 and 20–22 under 35 U.S.C. § 102 and § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rao (2011/0111786), Laird et al. (2005/0075116)*, Johnson et al. (2015/0206419), Hobby et al. (2009/0041206), Garcia et al. (2013/0073996), and Root, Jr. (7,934,651).

In order to increase transparency, the Examiner is construing the following amended claimed language to these particular scopes:
“the provided alarm generating information suitable to generate a response in the computer that alters data under the control of the computer to initiate an alarm state” is construed to mean: that the alarm signal sent [from hand-held devices to a server] can change data of some memory location within the server which is used to indicate an alarm status, perhaps from data of 0 to 1 when such alarm signal is received by the server; and
“a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm signal by altering existing data in a memory or storage location .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Rao (2011/0111786) in view of Laird et al. (2005/0075116), further in view of Johnson et al. (2015/0206419), and further in view of Hobby et al. (2009/0041206).
Regarding claim 1, Rao teaches A distributed processing network system comprising:

a first plurality of hand-held devices, each device (i) assigned to a person having an association with a first organization and (ii) selectively connectable for communication with the computer in a client server relationship (Figs. 1 and 2, ¶¶18, 20-22, mobile device 109 is used by users of local neighborhood watch group having the ability to send messages to each other; first organization is analogous to local neighborhood watch group, and they can communicate with each other via the messages using mobile devices as facilitated by server 111);
a first non-transitory computer readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices to implement a method of providing alarm generating information comprising an alarm signal from a first of the first plurality of hand-held devices to the computer other than by a person creating and sending messages to the computer (Fig. 2, mobile device 205 with client application can store information; ¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; however, Rao does not explicitly identify that the "alarm generating information" comprises "an alarm signal", nor does it explicitly identify that the alarm generating information is transmitted from hand-held device to the computer "other than by a person creating and sending messages to the computer"),
the provided alarm generating information suitable to generate a response in the computer that alters data under the control of the computer to initiate an alarm state (¶37, this kind of information regarding messages and observation reports can be sent 
a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm signal by altering existing data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization separate and distinct from the first group of persons (Rao teaches the existence of second organization that receives notification from a device of the local neighborhood watch group, and the existence of a separate and distinct organization that can receive such notification; ¶50, for example, neighborhood watch group comprised of local neighborhood watch members that may include local police organization does not include as part of its group "other law enforcement organizations" which is a completely separate organization that is not part of the local neighborhood watch group as disclosed in the art; the messages/observation report to be forwarded can be sent to the "other" organizations; however, Rao does not explicitly teach that there are plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization nor does it explicitly teach that the responding to is in view of the alarm signal)
(i) that at least one in the first plurality of hand-held devices has caused the alarm state to occur (¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; ¶37, this kind of information regarding messages and observation 
(ii) an identification of the hand-held device or the person the hand-held device is assigned to (¶35, though Rao mostly discloses anonymous messages, regular messages and observation reports can be sent which does include user identification along with such message or observation reports and the sender is known as stored in the database 147); or
(iii) location of the hand-held device (¶29; ¶38; ¶56).
However, Rao does not explicitly teach a first non-transitory computer readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices to implement a method of providing alarm generating information comprising an alarm signal from a first of the first plurality of hand-held devices to the computer other than by a person creating and sending messages to the computer, a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm situation by altering data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization separate and distinct from the first group of persons which persons in the second group are selectively connectable for communication with the computer in a client server relationship for communication with one another via devices in the second plurality of devices and where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Laird to notify emergency operators in situations where the neighborhood watch group member as disclosed in Rao may be under duress and unable to manually operate the mobile device in order to report problematic situations going on his or her neighborhood. By providing the ability to automatically detect and report criminal incidents as disclosed in Laird, the neighborhood watch group member attempting to report such situations would be able to in fact report the danger and eventually be saved from the police without any further input in situations where said member may be under duress.
However, the teachings do not explicitly teach a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm situation by altering data in a memory or storage location under the control of the computer processor and associated 
Johnson from the same field of endeavor teaches a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer processor a method of responding to the alarm situation by altering data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization separate and distinct from the first group of persons (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety operation; Fig. 1, officers can perform communications with other officers over, for example, broadband network 107; Fig. 4, via broadband network 409 and via 412 communication channel at a central station 412 running management software 414, the officers can also communicate with each other, including alert notifications [¶¶107-08])
which persons in the second group are selectively connectable for communication with the computer in a client server relationship for communication with one another via devices in the second plurality of devices (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Johnson to ensure that the law enforcement organization such as the "other law enforcement organizations" as disclosed in Rao operates like a regular police department where they can receive emergency notifications and respond to them normally. Operating police departments using computerized devices that can communicate with each other including mobile devices such as computer as disclosed in Johnson would have made the responding police officers more effective at their jobs with respect to, for example, response times when neighborhood watch observer notices something off.
However, the teachings do not explicitly teach where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices:
Hobby from the same field of endeavor teaches where none of the devices in the second plurality of devices are devices in the first plurality of hand-held devices (Fig. 6; ¶37, separation of devices between school communication devices 34, 46, 106 and emergency responders' communication devices 27 is shown):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Hobby to facilitate communications between emergency responders and onsite victims for legacy devices such as radios having display capabilities so that the responders and neighborhood 

Regarding claim 2, Rao, Laird, Johnson and Hobby teach the limitations of claim 1. Rao further teaches wherein the first non-transitory computer readable medium is located in the first of the first plurality of hand-held devices (Fig. 1; mobile device 109 having client app 107).

Regarding claim 3, Rao, Laird, Johnson and Hobby teach the limitations of claim 1. Rao further teaches wherein the computer system comprises, in addition to storage for the database, the second non-transitory computer readable medium (Fig. 1; server 111 has database 147 and the ability to communicate with mobile device 109; ¶50, it also has the ability to communicate messages/observation report with other law enforcement organizations).

Regarding claim 10, Rao teaches A server-based method for initiating responses to alarm situations, comprising:
creating a client-server network environment with a computer system functioning as the server and a plurality of devices, including first and second subsets of devices Figs. 1 and 2, ¶¶18, 20-22, mobile device 109 is used by users of local neighborhood watch group having the ability to send messages to each other; first organization is analogous to local neighborhood watch group, and they can communicate with each other via the messages using mobile devices as facilitated by 
each subset including hand-held devices acting as clients (Fig. 1, 109),
each device comprising a processor and storage in the form of a non-transitory computer readable medium containing instructions for execution on the device processor (¶62);
assigning the first subset of the devices to persons in a first group that may encounter an alarm situation (Fig. 2, mobile device 205 with client application can store information; ¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; ¶37, this kind of information regarding messages and observation reports can be sent over to the server 111 which can also be selectively shared with police and "other law enforcement organizations" [see ¶50; ¶56]);
to provide persons in the second group an awareness of a situation experienced by a device in the first subset or by a person in the first group (Fig. 2, messages and observation reports)
storing in the non-transitory computer readable medium of each in the first subset of hand-held devices instructions to implement a method of providing alarm generating information comprising an alarm signal to the computer system based on network communication in response to an alarm situation (Fig. 2, mobile device 205 with client application can store information; ¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; however, Rao does not explicitly identify that the "alarm generating information" comprises "an alarm signal");

after alarm generating information is provided to the computer system: executing the set of computer instructions with the processor of the computer system, according to the method of responding to the alarm generating information, by altering said existing data under the control of the computer processor (¶50, forwarding of observation report to another group such as other law enforcement organization occurs with the help of the server 111).
However, Rao does not explicitly teach storing in the non-transitory computer readable medium of each in the first subset of hand-held devices instructions to implement a method of providing alarm generating information comprising an alarm signal to the computer system based on network communication in response to an alarm situation; creating a client-server network environment with a computer system functioning as the server and a plurality of devices, including first and second subsets of devices, assigning the second subset of the devices to persons in a second group where none of the devices in the first subset are in the second subset and none of the devices in the second subset are in the first subset;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Laird to notify emergency operators in situations where the neighborhood watch group member as disclosed in Rao may be under duress and unable to manually operate the mobile device in order to report problematic situations going on his or her neighborhood. By providing the ability to automatically detect and report criminal incidents as disclosed in Laird, the neighborhood watch group member attempting to report such situations would be able to in fact report the danger and eventually be saved from the police without any further input in situations where said member may be under duress.
However, the teachings do not explicitly teach creating a client-server network environment with a computer system functioning as the server and a plurality of devices, including first and second subsets of devices, assigning the second subset of the devices to persons in a second group where none of the devices in the first subset are in the second subset and none of the devices in the second subset are in the first subset;

assigning the second subset of the devices to persons in a second group (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety operation; Fig. 1, officers can perform communications with other officers over, for example, broadband network 107; Fig. 4, via broadband network 409 and via 412 communication channel at a central station 412 running management software 414, the officers can also communicate with each other, including alert notifications [¶¶107-08]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Johnson to ensure that the law enforcement organization such as the "other law enforcement organizations" as disclosed in Rao operates like a regular police department where they can receive emergency notifications and respond to them normally. Operating police departments using computerized devices that can communicate with each other including mobile devices such as computer as disclosed in Johnson would have made the responding 
However, the teachings do not explicitly teach where none of the devices in the first subset are in the second subset and none of the devices in the second subset are in the first subset;
Hobby from the same field of endeavor teaches where none of the devices in the first subset are in the second subset and none of the devices in the second subset are in the first subset (Fig. 6; ¶37, separation of devices between school communication devices 34, 46, 106 and emergency responders' communication devices 27 is shown);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Hobby to facilitate communications between emergency responders and onsite victims for legacy devices such as radios having display capabilities so that the responders and neighborhood watchperson can work together to overcome the emergency situation quicker and more effectively.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Rao (2011/0111786) in view of Johnson et al. (2015/0206419), and further in view of Laird et al. (2005/0075116).
Regarding claim 20, Rao teaches A response system comprising first and second server based systems each providing real time awareness of personnel for different organizations (Figs. 1 and 2, ¶¶18, 20-22, mobile device 109 is used by users of local neighborhood watch group having the ability to send messages to each other; first organization is analogous to local neighborhood watch group, and they can 
the first system receiving information for a first organization and the second system receiving information for a second organization (Rao Figs. 1 and 2, mobile device 109 can send messages/observation reports with respect to the neighborhood watch program of suspicious activities; Johnson can also do the same [see ¶¶1-3 of Johnson for example]),
the first system coupled to the second system to communicate information generated in the first system to personnel in the second organization via the second system (Rao teaches the existence of second organization that receives notification from a device of the local neighborhood watch group, and the existence of a separate and distinct organization that can receive such notification; ¶50, for example, neighborhood watch group comprised of local neighborhood watch members that may include local police organization does not include as part of its group "other law enforcement organizations" which is a completely separate organization that is not part of the local neighborhood watch group as disclosed in the art; the messages/observation report to be forwarded can be sent to the "other" organizations; however, Rao does not explicitly teach that there are plurality of hand-held devices to indicate to clients in a second plurality of devices assigned to persons in a second group of persons associated with a second organization)
where the first and second server based systems may share use of a common server (¶50, server 111 can facilitate transmission of messages and observation reports),

a first non-transitory computer readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm generating information comprising an alarm signal from a first in the first plurality of hand-held devices to the computer which forms part of the first server based system (Fig. 2, mobile device 205 with client application can store information; ¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; however, Rao does not explicitly identify that the "alarm generating information" comprises "an alarm signal"),
the provided alarm generating information suitable to generate a response in the computer which forms part of the first server based system that alters data under the control of the computer which forms part of the first server based system to initiate an alarm state (¶37, this kind of information regarding messages and observation reports can be sent over to the server 111 which can also be selectively shared with police and "other law enforcement organizations" [see ¶50; ¶56]); and
a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer which forms part of the 
However, Rao does not explicitly teach a second server based system, to facilitate timely and appropriate response by personnel in the second organization to an emergency situation in the first organization, a second plurality of hand-held devices, each device (i) assigned to a person having an association with the second organization and (ii) selectively connectable for communication with a computer which forms part of the second server based system in a client server relationship, a first non-transitory computer readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm generating information comprising an alarm signal from a first in the first plurality of hand-held devices to the computer which forms part of the first server based system, a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer which forms part of the first server based system a method of responding to the alarm signal by altering existing 
Laird from the same field of endeavor teaches a first non-transitory computer readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm generating information comprising an alarm signal from a first in the first plurality of hand-held devices to the computer which forms part of the first server based system (Fig. 1, devices 100 can be connected to campus security management server 114 for purposes of notifying of emergencies via emergency calls [i.e. ¶88] or “automatically” triggered alarm/data from sensors sent directly to the campus security management server 114 [¶95]; ¶95, when such alarm signal is sent “automatically” “without a user action” as disclosed, such method teaches the claimed limitation “other than by a person creating and sending messages to the computer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Laird to notify emergency operators in situations where the neighborhood watch group member as disclosed in Rao may be under duress and unable to manually operate the mobile device in order to report problematic situations going on his or her neighborhood. By providing the ability to automatically detect and report criminal incidents as disclosed in Laird, the neighborhood watch group member attempting to report such situations would be able to in fact report the danger and eventually be saved from the police without any further input in situations where said member may be under duress.
However, the teachings do not explicitly teach a second server based system, to facilitate timely and appropriate response by personnel in the second organization to an 
Johnson from the same field of endeavor teaches a response system comprising first and second server based systems each providing real time awareness of personnel for different organizations (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety operation; Fig. 1, officers can perform communications with other officers over, for example, broadband network 107; Fig. 4, via broadband network 409 and via 412 communication channel at a central station 412 running management software 414, the officers can also communicate with each other, including alert notifications [¶¶107-08]),
to facilitate timely and appropriate response by personnel in the second organization to an emergency situation in the first organization (¶142, in response to a notification of an emergency, a police officer can take an appropriate responsive action)
a second plurality of hand-held devices, each device (i) assigned to a person having an association with the second organization and (ii) selectively connectable for communication with a computer which forms part of the second server based system in a client server relationship (¶¶1-3, police and other first responders can have devices 
a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer which forms part of the first server based system a method of responding to the alarm signal by altering existing data in a memory or storage location to communicate the alarm state to clients in the second plurality of hand-held devices assigned to persons in the second organization (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety operation; Fig. 1, officers can perform communications with other officers over, for example, broadband network 107; Fig. 4, via broadband network 409 and via 412 communication channel at a central station 412 running management software 414, the officers can also communicate with each other, including alert notifications [¶¶107-08; ¶111, functionality implemented on a server]; however, Johnson does not explicitly identify that the computer which forms part of the first server based system respond to alarm signal by altering existing data in a memory or storage location to communicate the alarm to clients in the second plurality of hand-held devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Johnson to ensure that the law enforcement organization such as the "other law enforcement organizations" as 
However, the teachings do not explicitly teach a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer which forms part of the first server based system a method of responding to the alarm signal by altering existing data in a memory or storage location to communicate the alarm state to clients in the second plurality of hand-held devices assigned to persons in the second organization.
Laird from the same field of endeavor teaches a second non-transitory computer readable medium having computer instructions stored thereon to implement with the computer which forms part of the first server based system a method of responding to the alarm signal by altering existing data in a memory or storage location to communicate the alarm state to clients in the second plurality of hand-held devices assigned to persons in the second organization (Fig. 1, campus security management server 114 can relay, for example, an emergency alarm as automatically transmitted from sensors associated with device 100 [¶88; ¶95] can be relayed to dispatcher workstation 128 to "quickly convey information to the dispatcher" [¶155; see also ¶¶222-25, ¶237 "multiple officers"]; though Laird does not explicitly identify that this dispatcher workstation 128 is in the hands of law enforcement personnel and that it is a hand-held device, such identifications of the second organizations is identified above in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Laird to notify emergency operators in situations where the neighborhood watch group member as disclosed in Rao may be under duress and unable to manually operate the mobile device in order to report problematic situations going on his or her neighborhood. By providing the ability to automatically detect and report criminal incidents as disclosed in Laird, the neighborhood watch group member attempting to report such situations would be able to in fact report the danger and eventually be saved from the police without any further input in situations where said member may be under duress.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Rao (2011/0111786) in view of Laird et al. (2005/0075116), further in view of Johnson et al. (2015/0206419), and further in view of Garcia et al. (2013/0073996).
Regarding claim 21, Rao, Laird Johnson teach the limitations of claim 20. Rao further teaches generated in the first server based system to the second server based system (Rao teaches the existence of second organization that receives notification from a device of the local neighborhood watch group, and the existence of a separate and distinct organization that can receive such notification; ¶50, for example, neighborhood 
Johnson further teaches the second server based system receives information concerning activities or situational awareness in a law enforcement organization (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety operation; Fig. 1, officers can perform communications with other officers over, for example, broadband network 107; Fig. 4, via broadband network 409 and via 412 communication channel at a central station 412 running management software 414, the officers can also communicate with each other, including alert notifications [¶¶107-08]); and
law enforcement personnel are able to respond to an alert generated in the first server based system based on communication of information (¶142, in response to a notification of an emergency, a police officer can take an appropriate responsive action)
However, the teachings do not explicitly teach wherein the first server based system receives information concerning activities or situational awareness in a school and
Garcia from the same field of endeavor teaches wherein the first server based system receives information concerning activities or situational awareness in a school 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Garcia to also account for mass shooting situations at schools that occur too often when dealing with emergency situations with respect to law enforcement agencies. By enabling persons associated with schools to notify the police of an ongoing mass shooting situations, such disasters could be remedied quicker.

Claims 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Rao (2011/0111786) in view of Laird et al. (2005/0075116), further in view of Johnson et al. (2015/0206419), and further in view of Root, Jr. (7,934,651).
Regarding claim 24, Rao teaches A response system comprising:	
first and second distributed processing network systems (Rao Fig. 1 [Rao does not teach second distributed processing network systems, Johnson does in Fig. 1]),
the systems configured to enable the second system to receive and display information about persons in the first organization based on predetermined criteria or a decision made by a person in the first organization (¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; ¶37, this kind of information regarding messages and observation reports can be sent over to the server 111 which can also be selectively shared with police and "other law enforcement organizations" [see ¶50; ¶56]),

a first plurality of hand-held devices, each device in the first plurality comprising a device processor, a volatile storage medium and a non-volatile storage medium, each device in the first plurality (i) assigned to a person associated with the first organization and (ii) selectively connectable for communication with the computer system in the first network system in a client server relationship (Figs. 1 and 2, ¶¶18, 20-22, mobile device 109 is used by users of local neighborhood watch group having the ability to send messages to each other; first organization is analogous to local neighborhood watch group, and they can communicate with each other via the messages using mobile devices as facilitated by server 111);
(i) assigned to a person associated with the first organization and (ii) selectively connectable for communication with the computer system in the first network system in a client server relationship (¶50, for example, the notification of message/observation report sent with the help of server 111 to the "other law enforcement organizations" would enable the law enforcement officer of said law enforcement organization to take a look at such message/observation that was transmitted); and
(i) first and second non-transitory computer readable media, or (ii) a third non-transitory computer readable medium, wherein: the first non-transitory computer readable medium has computer instructions stored thereon and is for execution on one or more of the hand-held devices to implement a method of providing alarm generating information comprising an alarm signal over the first network system in response to an alarm situation communicated by one in the first plurality of hand-held devices to the 
the second non-transitory computer readable medium has computer instructions stored thereon to implement with the computer processor of the first network system a method of responding to the alarm situation by altering existing data in a memory or storage location under the control of the computer processor and associated with the first in the first plurality of hand-held devices to indicate to clients in the second plurality of devices: (i) an identification of the hand-held device or the person the hand-held device is assigned to or (ii) location of the hand-held device (¶24, members of the neighborhood watch group can generate messages and observation reports on mobile devices that warrant actions by the neighborhood watch programs; ¶37, this kind of information regarding messages and observation reports can be sent over to the server 111 which can also be selectively shared with police and "other law enforcement organizations" [see ¶50; ¶56]; ¶29; ¶38; ¶56); and

the fifth non-transitory computer readable medium has computer instructions stored thereon to implement with the computer system processor of the second network system a method of providing information to one or more persons in the second organization, the instructions when executed by a device processor of a first device in the third plurality of hand-held devices causing the device processor to implement a method comprising: creating data on the first device of the third plurality of hand-held devices and writing the data to volatile memory of the first device in the third plurality 
the response system further comprising: a seventh non-transitory computer readable medium having computer instructions stored thereon to implement with a computer system processor of the distributed processing network system a method of sharing information between the first and second network systems, the instructions when executed by the computer system processor implementing a method comprising (¶50, server system 111 can help transmit messages/observation reports to external law enforcement organizations):
enabling the computer system processor of the second system to access information from the computer system database of the first network system to: (a) receive, in response to the alarm signal initiated by said one one in the first plurality of hand-held devices in the first network system, (i) an identification of the hand-held device or the person the hand-held device is assigned to, or (ii) location of the hand-held device (¶50, server system 111 can help transmit messages/observation reports to external law enforcement organizations), or
(b) receive information to generate a common operating picture comprising persons in the first organization and persons in the second organization and display the common operating picture on multiple devices in the third plurality of hand-held devices (this limitation is treated under BRI as non-required claim limitation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Laird to notify emergency operators in situations where the neighborhood watch group member as disclosed in Rao may be under duress and unable to manually operate the mobile device in order to report problematic situations going on his or her neighborhood. By providing the ability to automatically detect and report criminal incidents as disclosed in Laird, the neighborhood watch group member attempting to report such situations would be able 
However, the teachings do not explicitly teach the second system processes and provides situational awareness information about persons having an association with a second organization, a second plurality of hand-held devices, each device in the second plurality comprising a device processor, a volatile storage medium and a non-volatile storage medium, each device in the second plurality, a fourth or a fifth or a sixth non-transitory computer readable medium, wherein: the fourth non-transitory computer readable medium has computer instructions stored thereon to implement with the computer system processor of the second network system a method of generating a Common Operating Picture of multiple persons in the second organization in a single view so that multiple persons in the second organization visualize the same information in a common view of themselves as well as other persons in the second organization;
Johnson from the same field of endeavor teaches the second system processes and provides situational awareness information about persons having an association with a second organization (¶¶1-3, police and other first responders can have devices that enable them to support real-time coordination of a public safety operation; Fig. 1, officers can perform communications with other officers over, for example, broadband network 107; Fig. 4, via broadband network 409 and via 412 communication channel at a central station 412 running management software 414, the officers can also communicate with each other, including alert notifications [¶¶107-08]),
a second plurality of hand-held devices, each device in the second plurality comprising a device processor, a volatile storage medium and a non-volatile storage medium, each device in the second plurality (¶¶1-3, police and other first responders can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Johnson to ensure that the law enforcement organization such as the "other law enforcement organizations" as disclosed in Rao operates like a regular police department where they can receive emergency notifications and respond to them normally. Operating police departments using computerized devices that can communicate with each other including mobile devices such as computer as disclosed in Johnson would have made the responding police officers more effective at their jobs with respect to, for example, response times when neighborhood watch observer notices something off.
However, the teachings do not explicitly teach a fourth or a fifth or a sixth non-transitory computer readable medium, wherein: the fourth non-transitory computer readable medium has computer instructions stored thereon to implement with the computer system processor of the second network system a method of generating a Common Operating Picture of multiple persons in the second organization in a single view so that multiple persons in the second organization visualize the same information in a common view of themselves as well as other persons in the second organization;
Root, Jr. from the same field of endeavor teaches a fourth or a fifth or a sixth non-transitory computer readable medium, wherein: the fourth non-transitory computer readable medium has computer instructions stored thereon to implement with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rao using Root, Jr. patent to provide law enforcement officers of Rao to provide quicker and faster emergency responses by understanding exactly where an emergency is in relation to currently deployed officers in a tactical map so that their response times can be lowered for better public safety.

Regarding claim 25, Rao, Laird, Johnson and Root Jr. teach the limitations of claim 24. Rao further teaches wherein the first and second network systems utilize the same computer system to provide databases and function as a server (Figs. 1 and 2, server 111 and database), and
.
Allowable Subject Matter
Claims 4–9, 11–15, 22, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonsalves et al. (2013/0093587) discloses automatic alarm system that is trigged to notify emergency systems; and
Degelsegger (2012/0003953) discloses emergency call device that automatically detects and reports criminal incidents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458